EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. This amendment is made merely for clarification and is not believed to change the scope of the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14 is amended to 
“The method as in claim 1, wherein the source is a laser of an FMCW LIDAR system.”

Allowable Subject Matter
Claims  1-16 are allowed. The following is an examiner’s statement of reasons for allowance:  the closest prior art, Sebastian et al. (US 9,877,114)  cited in applicant’s Information Disclosure Statement,  discloses a method, and an FMCW LIDAR system for carrying out the method, comprising transmitting from a source, a first beam of electromagnetic radiation toward a remote object moving with respect to the source, the first beam including a sequence of up-chirp portions and a sequence of down-chirp portions, such that  an up-chirp portion is followed by a down-chirp portion, receiving a corresponding second beam of electromagnetic radiation reflected from the remote object, and generating a portion of an audio signal therefrom (4th col. lines 16-19 and 5th col. lines 20-52).  However, the prior art does not disclose or make obvious, generating the portion of an audio signal based on a difference between a first Doppler frequency of a first up-chirp portion of the second beam corresponding to a first up-chirp portion of the first beam and a second Doppler frequency of a second up-chirp portion of the second beam corresponding to a second up-chirp portion of the first beam; the prior art does not disclose or make obvious, generating the portion of an audio signal based on a difference between a third Doppler frequency of a first down-chirp portion of the second beam corresponding to a first down-chirp portion of the first beam and a fourth Doppler frequency of a second down-chirp portion of the second beam corresponding to a second down-chirp portion of the first beam; the prior art does not disclose or make obvious, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed on Nov. 6, 2019 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Bakish et al. discloses a laser microphone with interferometer.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645